KUEKEL, District Judge.
The question to be decided is, had Johnson & Co. a right, under the bankrupt law, to order out an execution and direct a levy to be made on the goods of -the bankrupt after the interview with Kerr, at the time the latter called his creditors together for the purpose of making terms with them? The court affirms their right to do so. To hold otherwise would deprive them of the advantages gained by their diligence. Though it be true that the bankrupt law primarily aims at an equal distribution of the bankrupt’s estate, yet it can only mean to effect such distribution among creditors who stand in the same relation to the debtor. Johnson & Co. had no lien on the personal property of Kerr by virtue of their judgment, for, under the statutes of Missouri, to obtain a lien on personal property an actual seizure thereof is required. Let their claim, having matured into a judgment, was in a better condition to enforce payment than the claims of creditors having simply notes or open accounts against Kerr. Johnson & Co. could at any time have taken out an execution, and by a levy' secured their debt. None of the other creditors could have done this. The provisions of the bankrupt law countenance, rather than discourage, diligence in the collection of debts; and next to the equal distribution of the assets of the bankrupt, its special aim seems to be to inculcate and enforce prompt payment of liabilities, and in order to secure that object furnishes suitable remedies. Though Johnson & Co., at the time of ordering out the execution, may have doubted the solvency of Kerr, they were not bound to surrender, to the rest of the creditors, the superior means they had gained to collect their debts, by virtue of the judgment they had obtained, or to lose the benefit thereof by inactivity. The judgment against ixerr was obtained on the 8th day of August, 1868, and the execution ordered out and levy made on the 18th day of the same month.
The petition for the benefit of the bankrupt act was filed by Kerr August 23th, 1S6S. and he was declared a bankrupt August 2Stk, 186S, so that the levy was made prior to filing the said petition, and to the adjudication of bankruptcy. Had there been such delay in ordering out the execution and making the levy as to leave it doubtful in the minds of thd court, whether the suit was really instituted to collect debts at that time, a question would have arisen as to whether a creditor in the condition of Johnson & Co. would be permitted to sleep upon the advantages gained, to the injury of other creditors. Were a creditor, for instance, to obtain a judgment for an amount large enough to absorb the greater portion of the assets of his debtor, and hold or use such judgment for the purpose of preventing or obstructing other cred*386itors in the collection of their debts, courts would see that no undue advantage was taken. There is nothing in this case to justify the conclusion that Johnson & Co. had any such intention or design. What they did appears to have been done in the legitimate pursuit of the collection of an honest debt, and the advantages obtained by their diligence they must be permitted to enjoy. The estimated value of the goods levied on being greater than was supposed to be necessary to satisfy the execution, the court heretofore, on application, ordered the sheriff to deliver them to the assignee, directing the latter to dispose of them, but to hold the proceeds thereof subject to the order of this court. It is now ordered and adjudged that Chas. F. Lohman, assignee, pay out of the proceeds aforesaid, the amount of the judgment, interests, and costs, of A. Johnson & Co., and that the balance of the proceeds be considered as part of the estate of said bankrupt, and dealt with accordingly.